                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARRISON CAPEL,                                    No. 4:18-CV-00918
BROOKE NORMAN,
and THE ESTATE OF THOMAS                           (Judge Brann)
DANIEL CAPEL,

               Plaintiffs.

       v.

LAURA CAPEL,

              Defendant.

                                     ORDER

                                NOVEMBER 14, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss, ECF No. 9, is

GRANTED, and Plaintiffs’ Complaint, ECF No. 1, is DISMISSED AS

FOLLOWS:

  1.        All claims brought on behalf of the Estate of Thomas Daniel Capel are

            DISMISSED WITH PREJUDICE.

  2.        Count VII is DISMISSED WITH PREJUDICE.

  3.        The claims brought by Harrison Capel and Brooke Norman in Counts I,

            II, III, IV, V, VI, and IX are DISMISSED WITHOUT PREJUDICE.

            Within seven (7) days of the date of this Order, Plaintiffs may amend
these claims to correct the deficiencies identified in the accompanying

Memorandum Opinion.


                                 BY THE COURT:


                                 s/ Matthew W. Brann
                                 Matthew W. Brann
                                 United States District Judge
